
	
		II
		110th CONGRESS
		1st Session
		S. 2203
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2007
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reauthorize the Uranium Enrichment Decontamination and
		  Decommissioning Fund, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Uranium Enrichment Decontamination
			 and Decommissioning Fund Reauthorization Act of
			 2007.
		2.Reauthorization
			 of Uranium Enrichment Decontamination and Decommissioning Fund
			(a)Amounts in
			 fundSection 1802 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2297g–1) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 $518,233,333 and inserting $700,000,000;
			 and
					(B)by striking
			 the Energy Policy Act of 1992 and inserting the Uranium
			 Enrichment Decontamination and Decommissioning Fund Reauthorization Act of
			 2007;
					(2)in subsection
			 (c), by inserting after adjusted for inflation the following:
			 beginning 1 year after the date of enactment of the Energy Policy Act of
			 1992;
				(3)in subsection
			 (d), by striking 15 years after the date of the enactment of this
			 title and inserting 10 years after the date of enactment of the
			 Uranium Enrichment Decontamination and Decommissioning Fund Reauthorization Act
			 of 2007; and
				(4)in subsection
			 (e)—
					(A)in paragraph (1),
			 by striking 15 years after the date of the enactment of this
			 title and inserting 10 years after the date of enactment of the
			 Uranium Enrichment Decontamination and Decommissioning Fund Reauthorization Act
			 of 2007; and
					(B)in paragraph (2),
			 by striking under such subsection and inserting during
			 the 10–year period beginning on the date of enactment of the Uranium Enrichment
			 Decontamination and Decommissioning Fund Reauthorization Act of
			 2007.
					(b)ReportsSection
			 1805 of the Atomic Energy Act of 1954 (42 U.S.C. 2297g–4) is amended—
				(1)in the first
			 sentence, by striking the date of the enactment of this title
			 and inserting the date of enactment of the Uranium Enrichment
			 Decontamination and Decommissioning Fund Reauthorization Act of 2007;
			 and
				(2)in the second
			 sentence, by striking 5th report submitted under this section
			 and inserting third report submitted after the date of enactment of the
			 Uranium Enrichment Decontamination and Decommissioning Fund Reauthorization Act
			 of 2007.
				3.Study of the use
			 of proceeds from the sale of the product of the enrichment of uranium
			 tailingsNot later than 1 year
			 after the date of enactment of this Act, the Secretary of Energy shall—
			(1)complete a study to determine the manner in
			 which proceeds from the sale of the product of the enrichment of cylinders of
			 uranium tailings in the United States may be used to reduce or supplement the
			 amount of appropriations necessary—
				(A)to fund the Uranium Enrichment
			 Decontamination and Decommissioning Fund established under section 1801(a) of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2297g(a)); and
				(B)to provide assistance to units of local
			 government and community reuse organizations at sites eligible for assistance
			 from the Uranium Enrichment Decontamination and Decommissioning Fund;
			 and
				(2)submit to the
			 appropriate committees of Congress a report that describes the results of the
			 study conducted under paragraph (1).
			
